DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 30 July 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the non-patent literature documents identified with citation numbers “3,” “5,” and “6” have not been considered because no copies of the references could be found in the file or the files of the parent applications.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin R. Tamm on 27 July 2021.
In the CLAIMS,
Amend claim 1 as follows:
	1.	An integrated gas oil separation method, the method comprising the steps of:
	heating crude oil, the crude oil comprising sour and low pressure crude oil;
separating, under low pressure, a low pressure off-gas and water from the 
crude oil, where separation is aided by electrostatic coalescence to produce partially dry crude oil;
heating the partially dry crude oil separated from the water and low 
pressure off-gas;
separating, under atmospheric pressure, an atmospheric off-gas and 
water from the partially dry crude oil to produce further partially dry crude oil, where separation is aided by electrostatic coalescence;
recycling the water separated, under atmospheric pressure, to mix with 
the crude oil before the step of separating, under low pressure;
		heating the further partially dry crude oil;
		mixing with fresh wash water;
		desalting the further partially dry crude oil to produce recycle salt water 
and desalted, dry crude oil;
		recycling the recycle salt water to mix with the partially dry crude oil before 
the step of separating, under atmospheric pressure;
		stabilizing the desalted, dry crude oil to remove volatile hydrocarbons from 
the crude oil;
2S content in the 
desalted, dry crude oil; and
		producing a dehydrated, desalted, stable, and sweetened crude oil 
product safe for storage and transport.

Amend claim 7 as follows:
7.	The method according to claim 1, where the step of separating, under low pressure, low pressure off-gas and water from crude oil, where separation is aided by electrostatic coalescence, is operable to remove about 98% of emulsified water present in the crude oil.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is Examiner’s statement of reasons for allowance:
With respect to claims 1-9, Examiner finds Burger (US 3,951,771) to be the closest relevant prior art reference.  Burger discloses a gas oil separation method comprising separating water from crude oil in a first electrostatic coalescence zone to produce a partially dry crude oil and separating water from the partially dry crude oil in a second electrostatic coalescence zone.  Recycle water may be routed to mix with the feeds entering both the first and second electrostatic zones.  Gases may be separated downstream from the electrostatic coalescence zones.  However, Burger does not disclose or otherwise suggest, inter alia, wherein the first electrostatic zone is operated 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 

/Randy Boyer/
Primary Examiner, Art Unit 1771